DETAILED ACTION
Claims 1-10 are pending.
Claims 1-10 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed applications (PRO 62538229, filed 07/28/2017; and PCT/US2018/039230, filed on 06/25/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claims 1, 7 and 9 are objected to because of the following informalities:  
Claim 1, lines 4-5 recite “the catalyst”. To ensure proper antecedent basis and clarity, it is suggested to amend “the catalyst” to “the heterogeneous catalyst.”
Claim 7, lines 1-2 recites “the amount of noble metal as a percentage of noble metal”. To ensure proper antecedent basis and clarity, it is suggested to amend “the amount of noble metal as a percentage of noble metal” to “the amount of the noble metal as a percentage of the noble metal”.
Claim 9, line 1 recites “average diameter of the catalyst particle”. To ensure proper antecedent basis and clarity, it is suggested to amend “average diameter of the catalyst particle” to “average diameter of particles of the heterogeneous catalyst”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the noble metal" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The examiner interprets the term refers to a noble metal formed from the noble metal compound recited in claim 1. If the interpretation is correct, it is requested to amend “the noble metal" to “a noble metal formed from the noble metal compound”.
Regarding dependent claims 4-10, these claims do not remedy the deficiencies of parent claim 3 noted above, and are rejected for the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoekstra et al., US3367888 (provided in IDS received on 04/08/2020).
Regarding claims 1 and 2, Hoekstra discloses a method for preparing a catalyst composite for the oxidation of waste gases which comprises commingling low density alumina particles with a platinum compound (column 2, lines 16-19), which reads on the claimed limitation “a method for preparing a heterogeneous catalyst”.
Hoekstra further discloses that alumina spheres were impregnated with a sufficient quantity of chloroplatinic acid (column 8, lines 13-14) and the platinum impregnation was carried out in the presence of thiomalic acid (i.e., C4H6O4S, 
    PNG
    media_image1.png
    122
    224
    media_image1.png
    Greyscale
 ) (column 8, lines 48-50), which reads on the claimed limitation “said method comprising steps of: (a) combining (i) a support, (ii) a solution of 2-C18 thiol comprising at least one hydroxyl or carboxylic acid substituent; to form a wet particle”.
Hoekstra further discloses that after impregnation the spheres were evaporated to dryness (i.e., removing water from the wet particle by drying), subsequently, while gradually increasing the temperature level to the order of about 1000°F (i.e., followed by calcination to produce the catalyst) (column 8, lines 18-20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hoekstra.
Regarding claim 3, as applied to claim 2, Hoekstra further discloses the catalytically active metallic components, composited with the refractory inorganic oxide carrier material, may be one or more of the following: vanadium, chromium, molybdenum, tungsten, members of the iron-group and platinum group of the Periodic Table, copper, silver and gold (column 3, lines 37-42).
Given that Hoekstra discloses the catalyst composite that overlaps the presently claimed heterogeneous catalyst, including the catalytically active metallic component being gold (Hoekstra, column 3, lines 37-42), it therefore would be obvious to one of ordinary skill in the art, to use the catalyst composite, which is both disclosed by Hoekstra and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 4,  as applied to claim 3, Hoekstra further discloses the catalytic composite of the present invention will preferably make use of an alumina-containing refractory inorganic oxide carrier material: as employed herein, the term "alumina" is intended to include porous aluminum oxide in various states of hydration; in addition to alumina, other refractory inorganic oxides may be employed, either in conjunction with, or instead of, the alumina; other suitable inorganic oxides include silica, boria, thoria, tihania, zirconia, hafnia and mixtures of two or more.

Regarding claim 5, as applied to claim 4, Hoekstra further teaches the carrier material may take the form of any desired shape such as spheres (i.e., with an aspect ratio of 1) (column 4, lines 39-41).

Regarding claim 6, as applied to claim 5, Hoekstra further teaches thiomalic acid (i.e., C4H6O4S,  
    PNG
    media_image1.png
    122
    224
    media_image1.png
    Greyscale
 ) (column 8, lines 48-50)

Regarding claim 7, as applied to claim 6, Hoekstra further teaches that there is provided a method for preparing a catalyst composite for the oxidation of waste gases which comprises commingling low density alumina particles with a platinum compound providing from about 0.01% to about 0.5% by weight, based upon the weight of said alumina (column 2, lines 15-21). With appropriate mathematic conversion, Hoekstra’s teaching corresponds to about 0.01% to about 0.5% by weight, based upon the weight of the noble metal and the support, which overlaps .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoekstra as applied to claim 7 above, and further in view of Sai et al., What is the difference between air oven drying and vacuum oven drying, (Sai).
Regarding claim 8, as applied to claim 7, Hoekstra further teaches that after impregnation the spheres were evaporated to dryness in a rotating dryer at a temperature of about 200°F (i.e., dried at a temperature at 93°C); subsequently, while gradually increasing the temperature level to the order of about 1000°F (i.e., calcination at 538°C) (column 8, lines 18-20).
However, Hoesktra does not explicitly teach that the drying is conducted “under vacuum”.
With respect to the difference, Sai teaches the difference between air oven drying and vacuum oven drying (page 1).
As Sai expressly teaches, in hot air oven, after some time of moisture removal, product would reach equilibrium moisture content. After that, no more moisture removal of moisture would take place. But under vacuum, there would be more reduction in moisture (page 4, bottom paragraph). 
Sai is analogous art as Sai is drawn to discussion of different drying methods.


Regarding claim 9, as applied to claim 8, Hoekstra further teaches 1/8” alumina spheres (i.e., 3.175 mm) (column 8, line 13).

Regarding claim 10, as applied to claim 9, Hoekstra further teaches thiomalic acid (column 8, line 50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hoekstra et al., US3998759 discloses commingling a carrier material with a common solution of a precursor compound of a catalytically active metallic component and a sulfur-containing carboxylic acid whereby said component is deposited on the outer surface of the carrier material (Abstract).
However, rejections using this reference would be cumulative to the rejections record set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                               


                                                                                                                                                                         /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732